Citation Nr: 0827975	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) with arthritic changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to November 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas. The veteran had a hearing before 
the Board in April 2007 and the transcript is of record.

The case was brought before the Board in August 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  

The veteran's representative alleges in an August 2008 
statement that the veteran intended to raise a claim of total 
disability based on individual unemployability (TDIU) within 
his September 2005 "notice of disagreement" (NOD) for the 
current claim on appeal.  Whether or not the September 2005 
statement indeed raises a TDIU claim, it is clear by the 
August 2008 statement that the veteran currently claims TDIU.  
The TDIU issue has never been considered by the RO and, 
therefore, is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.  On entrance examination, a pre-service history of a 
cervical spine injury was noted.  On examination, his spine 
was normal.  The veteran is presumed to have entered service 
in sound condition.

2.  The veteran currently has lumbar spine DDD and 
osteoarthritic changes, but these conditions are not due to 
any incident of his military; arthritis was not manifest 
within one year of service discharge.


CONCLUSION OF LAW

The veteran's lumbar spine DDD and osteoarthritic changes 
were not incurred in or aggravated by active service; and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306. 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in June 2005.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his low back condition can be directly 
attributed to service, to include whether service aggravated 
his pre-existing condition.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the veteran's osteoarthritis is 2005, over ten 
years after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran has indicated that he suffered a football injury 
in October 1970, prior to service, injuring his cervical 
spine.  At that time, he alleges he was treated by a private 
chiropractor (since deceased), but suffered one to two 
episodes of back pain per year thereafter.  He further 
alleges that he strained his lower back multiple times in the 
military.  He claims that the cervical spine injury coupled 
with the frequent in-service low back strains is the source 
of his current lumbar spine disability.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Board further notes that to the extent the veteran is 
alleging his lumbar spine disability is secondary to his 
cervical spine disability, that claim must fail as a matter 
of law because he does not have a service-connected cervical 
spine disability.  See generally 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

The RO did not reach the questions of direct or secondary 
service-connection, but rather denied the veteran's claim on 
the basis that his disability pre-existed service and was not 
aggravated beyond the natural progression of the disease due 
to any incident of service.  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

In this case, the veteran's entrance examination notes the 
veteran's pre-service October 1970 football injury.  
Specifically, the July 1972 entrance examination indicates 
the veteran suffered a cervical spine injury, treated by a 
chiropractor and x-rays revealed vertebrae wedged together.  
On examination, however, the military examiner found full 
range of motion, no deformity and no evidence of any 
abnormality.  

It is presumed the veteran entered service with a "sound" 
lumbar spine.  Although the veteran indicated having a pre-
service injury, he indicated such was related to his cervical 
not lumbar spine.  Further, on examination his spine was 
described as normal.  Although it is acknowledged that some 
records generically indicate that the veteran sustained a 
"spine injury" prior to service, there is no clear and 
unmistakable evidence to rebut the presumption of soundness 
with regard to his lumbar spine.

The veteran's service medical records confirm various 
complaints and treatment for low back strain.  Specifically, 
the veteran complained of injuring his back in February 1976 
while pushing a car, in June 1984 shoveling dirt and January 
1989 picking up a towel.  The veteran was diagnosed with low 
back strain and mechanical low back pain, which in all cases 
apparently resolved in a few days with use of over-the-
counter medication.  The veteran also complained of recurrent 
sciatica in his legs while exercising in September 1989, but 
no formal diagnosis was ever made.  His September 1992 
separation examination noted the veteran's complaints of 
periodic low back pain, but indicated the back pain resolved 
with no residual abnormalities.  

In short, although the veteran was periodically treated for 
isolated episodes of low back problems in the military, his 
service medical records indicate all conditions fully 
resolved at time of separation.  The service medical records 
are simply devoid of findings consistent with a chronic low 
back disability. 

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current low back 
disability is related to his in-service low back injuries or 
any other remote incident in service. The Board concludes it 
is not. 

After service, the veteran's VA outpatient treatment records 
are virtually silent to any on-going treatment for a low back 
disability.  The veteran underwent x-rays in August 2005 
indicating DDD and osteoarthritic changes of the lumbar 
spine.  Through the years, the voluminous VA outpatient 
treatment records are notably silent as to on-going back 
treatment.  Rather, there are sparse complaints of back pain 
within the records whereas the bulk of the veteran's medical 
treatment through the years are for disabilities unrelated to 
his spine.  

The veteran was afforded a VA examination in April 2008 to 
ascertain the current severity and likely etiology of the 
veteran's lumbar spine condition.  The examiner noted the 
veteran's October 1970 football injury, noting the injury was 
the only trauma ever incurred to the veteran's spine (i.e. 
cervical spine).  The examiner diagnosed the veteran with 
multilevel DDD and osteoarthritic changes, most pronounced in 
the lower lumbar spine.  In regard to etiology, the examiner 
concluded the veteran's low back disability is not caused by 
or a result of his military service opining as follows:

[Patient's] first injury began before the 
military.  [Patient's] back strains were minor in 
the service and resolved.  [Patient's] age, morbid 
obesity, and activity post military most likely 
has caused his chronic [low back pain].

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the veteran's 
service medical records. 

The Board has considered the veteran's statements that he has 
suffered with pain ever since his in-service injuries. There 
simply is no medical evidence, however, to support continuity 
of symptomatology since 1992.  Rather, the first reported 
treatment for back pain was not until August 2005, over ten 
years after service. Although he believes that his low back 
condition was caused by in-service injuries, he is a layman 
and has no competence to offer a medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Regrettably, no doctor 
has ever opined that any of his back conditions are related 
to any remote incident in service and indeed there is medical 
evidence to the contrary.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current low back condition 
in service or for years thereafter. Furthermore, the medical 
evidence on file does not relate the veteran's current 
diagnoses to any aspect of the veteran's active duty.  
Service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case. In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for DDD with arthritic 
changes of the lumbar spine is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


